Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2007

In Re: Banks
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1847




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Banks " (2007). 2007 Decisions. Paper 1240.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1240


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-84                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

           NOS. 06-1847, 06-1851, & 06-1852
                  ________________

            IN RE: FREDERICK H. BANKS,

                              Debtor


                 FREDERICK H. BANKS,

                           Appellant

                              v.


                    RON A. LABELLA
                 __________________

            IN RE: FREDERICK H. BANKS,

                              Debtor


                 FREDERICK H. BANKS,

                           Appellant

                              v.


               BETTY JO LARGENT; DKT
                __________________

            IN RE: FREDERICK H. BANKS,

                              Debtor
                                  FREDERICK H. BANKS,

                                              Appellant

                                                 v.


                                  BANK ONE, N.A.
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                (D.C. Civ. Nos. 05-cv-00612, 05-cv-00616, 05-cv-00617)
                      District Judge: Honorable Joy Flowers Conti
                    _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 29, 2006
            Before: MCKEE, FUENTES AND ROTH, CIRCUIT JUDGES

                                  (Filed April 20, 2007)


                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       On November 1, 2001, Frederick H. Banks filed for bankruptcy protection under

Chapter 7 of the Bankruptcy Code. The appointed trustee in bankruptcy filed a report of

no assets. In 2005, Banks filed many adversary actions, including the three at issue in

these related appeals. The Bankruptcy Court, holding that it lacked subject-matter



                                             2
jurisdiction over these adversary actions (and others that we do not presently consider)

because they related only to post-petition acts unrelated to the administration of Banks’

bankruptcy case, dismissed them. Banks appealed to the District Court. The District

Court affirmed the order dismissing the adversary actions. Banks appeals.

       The District Court had jurisdiction to review the Bankruptcy Court’s order

pursuant to 28 U.S.C. § 158(a), and we have jurisdiction to review the District Court’s

order under 28 U.S.C. §§ 158(d) & 1291. We exercise the same standard of review as the

District Court, subjecting the Bankruptcy Court’s legal determinations to plenary review

and reviewing its factual findings for clear error. See In re United Healthcare Sys., 396
F.3d 247, 249 (3d Cir. 2005).

       We will summarily affirm because no substantial question is presented on appeal.

See L.A.R. 27.4; I.O.P. 10.6. The Bankruptcy Court lacked subject-matter jurisdiction

over the three listed adversary actions.1 Two statutes, 28 U.S.C. §§ 1334 and 157,

provide the source of a bankruptcy court’s jurisdiction. See Binder v. Price Waterhouse

& Co., 372 F.3d 154, 161 (3d Cir. 2004). Under these statutes, and relevant to our

analysis here, a bankruptcy court has jurisdiction over those cases “‘at least “related to”

the bankruptcy.’” In re Marcus Hook Dev. Park, Inc., 943 F.2d 261, 266 (3d Cir. 1991)




   1
    Although Banks took issue in the District Court with the Bankruptcy Court’s action to
dismiss his adversary actions sua sponte, as the District Court explained, the Bankruptcy
Court was obligated to evaluate its jurisdiction and dismiss the actions over which it
lacked jurisdiction.

                                              3
(citations omitted). Litigation is related to a bankruptcy if its outcome could “conceivably

have any effect on the estate being administrated in bankruptcy.” See Pacor, Inc. v.

Higgins, 743 F.2d 984, 994 (3d Cir. 1984); see also In re Marcus Hook Dev. Park, Inc.,
943 F.2d at 264 (stressing the term “conceivably”). More specifically, an action is related

to bankruptcy if its outcome “could alter the debtor’s rights, liabilities, options, or

freedom of action (either positively or negatively) and which in any way impacts upon the

handling and administration of the bankruptcy estate.” See Pacor, 743 F.2d at 994. The

three adversary actions were unrelated to bankruptcy because, as Banks plainly alleged in

his complaints, the supposed wrongs occurred in 2002 and 2003, at the earliest, after he

had filed for bankruptcy protection. Accordingly, they are not property of the bankruptcy

estate such that their resolution would affect the handling or administration of the estate.

See In re Bobroff, 766 F.2d 797, 803 (3d Cir. 1985) (citing 11 U.S.C. § 541 for the

proposition that “the only property interests of a debtor that become part of the estate are

those existing ‘as of the commencement of the case.’”)

       In sum, because the Bankruptcy Court lacked subject-matter jurisdiction, we will

affirm the order insomuch as it dismissed the three listed adversary actions.




                                               4